United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2175
Issued: June 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant, through her attorney, filed a timely appeal from a July 13,
2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) which denied
her claim for a recurrence. Pursuant to the Federal Employees’ Compensation Act1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
October 6, 2009 causally related to her October 14, 2008 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the July 13, 2010 OWCP decision and on appeal, appellant
submitted new evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at
the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together
with a written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

On appeal, appellant’s attorney contends that the July 13, 2010 OWCP decision was
contrary to fact and law.
FACTUAL HISTORY
On November 10, 2008 appellant, then a 51-year-old accounting technician, filed a
traumatic injury claim (Form CA-1) alleging that she injured her right hand, right wrist, right
arm and right leg in the performance of duty on October 14, 2008. She also filed a Form CA-7
claim for compensation for intermittent periods beginning January 4, 2009.
On February 23, 2009 OWCP accepted appellant’s claim for right bicipital tenosynovitis
and right gamekeeper’s thumb.
On April 27, 2009 OWCP notified appellant of her payment of compensation for the
period April 12 to May 9, 2009.3
On June 16, 2009 the employing establishment offered appellant a limited-duty position
as an accounting technician. The employing establishment noted that the job offer was
consistent with the medical recommendations of Dr. Walter Short, a Board-certified orthopedic
surgeon, who advised her to return full time on May 21, 2009. Appellant accepted the job offer
on June 18, 2009.
On October 13, 2009 appellant requested authorization for a consultation by
Dr. Thomas R. Haher, a Board-certified orthopedic surgeon, is concerning the right side of her
neck.
On October 14, 2009 OWCP authorized a one-time consultation with Dr. Haher, who was
to submit a medical report discussing the history of injury, diagnosis of all conditions, an opinion
regarding the relationship of appellant’s diagnosed conditions and her injury and work
restrictions.
On November 20, 2009 appellant filed a notice of recurrence. She alleged that she
started experiencing pain in her right arm and shoulder in September 2009. Appellant reported
that the recurrence started in and around October 6, 2009 and the pain became severe on
November 5, 2009.
Appellant submitted a November 9, 2009 medical report by Dr. Short, who reported that
she was doing increased writing and typing at work and complained of increasing pain in her
upper arm down into her wrist and hand. Dr. Short reported that she received a cortisone
injection in the spring of 2009 which gave her relief from the similar shoulder like symptoms

3

By decision dated July 22, 2009, OWCP found that appellant was not at fault in the creation of a $359.73
overpayment from May 27 through June 6, 2009. It denied waiver on two grounds: (1) appellant gave no basis to
consider waiver as she did not provide a completed Form OWCP-20 with supporting financial documentation; and
(2) she was still receiving benefits from OWCP. On November 27, 2009 OWCP notified appellant that it elected not
to pursue further collection actions under 4 C.F.R. § 103.4 which states that a claim may be compromised if the cost
of collection would not justify enforcing the collection of the full claim.

2

that have now recurred. He diagnosed shoulder and hand pain and opined that the incident
described by appellant was a competent medical cause of her injury.
By letter dated December 2, 2009, OWCP requested appellant to submit additional
evidence to support her claim and attached a recurrence development checklist for completion.
It gave her 30 days to respond to its inquiries.
In a November 20, 2009 medical report, Dr. Haher reported that appellant complained of
pain in her cervical spine and upper right extremity radiation. He noted that she underwent a
magnetic resonance imaging (MRI) scan, which showed evidence of a herniated disc at C5-6
which was compatible with her symptoms. Dr. Haher diagnosed appellant with herniated
cervical disc and opined that there was a causal relationship between the herniated disc and her
fall at work.
Appellant submitted a recurrence development checklist on December 10, 2009. She
reported that she had a cortisone shot in her supper right shoulder on May 21, 2009 and did not
experience pain again until September 2009. Appellant stated that she sustained no other injuries
prior to or since the date of original injury, October 14, 2008.
In a letter received by OWCP on December 28, 2009, appellant’s supervisor indicated
that appellant was transferred to the Funds Requirement Team at her own request in May 2009.
Appellant requested medical accommodation on October 22, 2009 in the form of being moved to
another team. She did not file the required paperwork for transfer, even after an extension was
issued and remained in the same team. Appellant called out sick on November 5, 2009
complaining of shoulder pain; she stated that she was going to see a physician and reopen her
workers’ compensation case. She did not return to work.
By decision dated January 7, 2010, OWCP denied appellant’s claim for a recurrence on
the grounds that the evidence did not establish that she sustained a recurrence of disability
commencing on October 8, 2009 causally related to the October 14, 2008 employment injury.
On January 21, 2010 appellant requested an oral hearing via telephone before OWCP’s
hearing representative.
Appellant submitted two radiologic reports dated October 2, 2009. An x-ray of her dorsal
spine revealed tilting of the lower thoracic spine to the right secondary to a moderate scoliosis of
the upper lumbar spine convex to the right. An x-ray for appellant’s cervical spine revealed
moderate disc narrowing at C5-6 and C6-7, tilting of the cervical spine to the left and mild
straightening of the normal lordotic curvature.
In an October 14, 2009 medical report, Dr. Richard Zogby, a Board-certified orthopedic
surgeon, indicated that appellant complained of cervical spine pain and did not recall any
specific inciting injury or event. He diagnosed cervical spondylosis and opined that it was not
related to her work injury to her upper extremity.
In a November 6, 2009 MRI scan report, Dr. Michael W. Fries, a Board-certified
radiologist, diagnosed degenerative changes in the disc of appellant’s cervical spine with
posterior changes, most prominent at C5-7.
3

In a December 15, 2009 medical report, Dr. Short indicated that appellant’s pain in the
right side of her neck and right shoulder began for no apparent reason. He reported that her
complaints of a right upper extremity radiculopathy appeared to have a relevant cervical
component and a more peripheral component involved as well.
A telephonic hearing was conducted by OWCP’s hearing representative on
April 26, 2010. Appellant testified that her permanent-duty assignment as an accounting
technician required more writing and typing than the job wherein she sustained an employment
injury on October 14, 2008.
By decision dated July 13, 2010, OWCP denied appellant’s claim for a recurrence on the
grounds that the factual and medical evidence submitted was insufficient to establish that she
sustained a recurrence of disability commencing on October 6, 2009 causally related to the
October 14, 2008 employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.6
ANALYSIS
On February 23, 2009 OWCP accepted appellant’s claim for right bicipital tenosynovitis
and right gamekeeper’s thumb. The issue on appeal is whether she has established a recurrence
of disability commencing on October 6, 2009 as a result of her October 14, 2008 employment
injury. Although appellant testified that her limited-duty job required more writing and typing
4

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

5

Id.

6

See Joseph D. Duncan, 54 ECAB 471, 472 (2003); Terry R. Hedman, 38 ECAB 222, 227 (1986); A.M., Docket
No. 09-1895 (issued April 23, 2010).

4

than the job wherein she sustained the October 14, 2008 employment injury, she did not submit
evidence to show that the requirements of her job changed from the time she began work. She
therefore has the burden of proof to show a change in the nature and extent of her injury-related
condition.
In a November 9, 2009 medical report, Dr. Short reported that appellant’s symptoms
from her October 14, 2008 employment injury had recurred. He diagnosed shoulder and hand
pain and opined that the incident described by her was a competent medical cause of her injury.
In a December 15, 2009 medical report, Dr. Short indicated that appellant’s shoulder pain began
for no apparent reason. He did not provide a report establishing a spontaneous change in the
accepted employment-related injuries. While Dr. Short indicated knowledge of a recurrence of
disability at work, he did not provide a well-reasoned medical narrative report explaining how
factors of appellant’s federal employment materially worsened or aggravated her right bicipital
tenosynovitis and right gamekeeper’s thumb conditions to the point where she could no longer
perform the function of her duties causing her to be totally disabled for work. Therefore,
appellant met her burden of proof.
OWCP did not accept a cervical condition causally related to appellant’s October 14,
2008 employment injury prior to the filing of her claim on November 20, 2009. Drs. Zogby,
Haher and Short provided medical reports regarding a cervical condition. As OWCP had not
accepted a cervical condition as employment related, appellant had the burden of proof to
establish a nexus between cervical condition and the October 14, 2008 employment injury.7
Appellant has failed to do so. The issue here is a recurrence of accepted medical conditions. She
has not met her burden of proof.
The Board finds that the evidence submitted by appellant does not provide adequate
rationale to show a change in the nature and extent of the injury-related condition of
October 14, 2008. Therefore, appellant did not meet her burden of proof to establish a
recurrence of disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to the Office within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden to establish that she sustained a
recurrence of disability commencing October 6, 2009 causally related to her October 14, 2008
employment injury.

7

See Jaja K. Asaramo, 55 ECAB 200 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

